Exhibit 10

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

GENERAL SERVICES AGREEMENT

This GENERAL SERVICES AGREEMENT (“Agreement”) is made as of March 8, 2004
(“Effective Date”) by and between The Prudential Insurance Company of America
(“Prudential”), with a place of business at 80 Livingston Avenue, Roseland, New
Jersey 07068, and the service provider identified below (“Vendor”).

 

Vendor Name:

 

    ExlService Holdings, Inc.

Address:

 

  350 Park Avenue, 10th Floor,

City:

 

  New York

  

State:

  

  NY

  

Zip:

  

  10022

Telephone:

 

  212-872-1417

  

Fax:

  

  801-705-0866

Vendor HAS READ AND AGREES TO THE TERMS AND CONDITIONS ANNEXED HERETO.

 

ExlService Holdings, Inc.

    

The Prudential Insurance Company of America

By:

    

By:

 

    

 

 

Print Name:

    

 

Print Name:

 

    

 

 

Title:

    

 

Title:

 

    

 

 

Date:

    

 

Date:

 

    

 

09.12.02

    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

Subject to the terms and conditions set forth in individually executed
engagement schedules executed by Prudential and Vendor (each, an “Engagement
Schedule”), Vendor agrees to perform the services described in such Engagement
Schedules. A sample form of Engagement Schedule is annexed hereto as Exhibit I.

1.                                                                
                                                                 SERVICES

1.1                                                                
                                                                Provision of
Services: Vendor will provide to Prudential the services described in each
Engagement Schedule (the “Services”) for the fees or compensation set forth
therein. The Services may include, without limitation, call center services,
application development and maintenance, business consulting, system consulting
and analysis, application design, training, computer programming, staff
supplementation, project management, back office process, technical writing and
other consulting services. The Services will be provided by Vendor in a
professional manner and in accordance with the performance measures, timetables
and other requirements and descriptions set forth in this Agreement and in the
relevant Engagement Schedule(s).

1.2                                                                
                                                                Prudential
Organizations: All rights and benefits granted hereunder to Prudential shall
extend to and may be exercised and enjoyed by Prudential as well as any and all
of Prudential’s parent companies and its or their affiliates and subsidiaries
(each a “Prudential Organization” and, collectively with Prudential, the
“Prudential Organizations”). Any Prudential Organization may execute Engagement
Schedules pursuant to and in accordance with the provisions of this Agreement to
obtain Services, and in such event, the rights and benefits under such
Engagement Schedule shall be extended to any and all Prudential Organizations,
and the Prudential Organization executing such Engagement Schedule shall be
considered “Prudential” as such term is used in this Agreement.

1.3                                                                
                                                                Limit on
Liability:

 

1.4                                                                
                                                                Computation of
Volume Discounts

 

1.5      Divested Entities: In the event that any Prudential Organization
becomes a Divested Entity (as hereinafter defined), a copy of the terms and
conditions of this Agreement along with any applicable Engagement Schedules
hereto in whole or in part may be assigned and transferred without Vendor’s
prior consent to the purchaser/transferee of the Divested Entity (the
“Transferee”); provided Prudential shall remain obligated to perform all
obligations of the Divested Entity under this Agreement unless Vendor has
consented to the assignment or transfer and agreed to release Prudential from
its obligations hereunder in writing. Vendor agrees not to unreasonably withhold
or delay its consent. Thereafter, all rights and obligations of the Divested



--------------------------------------------------------------------------------

Entity under this Agreement and the relevant Engagement Schedules shall apply
with full force and effect to the Transferee, and such Divested Entity, as of
the effective date of the transfer, will have no additional liabilities or
obligations thereunder. For purposes of this Agreement, a “Divested Entity”
means any Prudential Organization that is sold in whole or in part, is merged,
or transfers substantially all of its assets, to or with an unaffiliated third
party or parties.

 

1.6

Services to Divested Entities

 

 

                                                               Prudential shall
either agree to assume responsibility for such Divested Entities’ access to and
use of the Services, subject to the terms of this Agreement or to obtain the
Divested Entities’ written agreement to comply with the terms of this Agreement.
“Divested Entities” shall mean former affiliates, subsidiaries and/or business
units of Prudential. In the event, any of the Divested Entities engages in a
contract with the Vendor or becomes a transferee of the Agreement and the
Engagement Schedule for Services, the volume attributable to such Divested
Entities shall be proportionally reduced and assigned to the Divested Entities.

 

1.7

Service Changes

 

 

 

 

 

1.8

Authorized Representative



--------------------------------------------------------------------------------

 

2.                                                                
                                                                   PROPRIETARY
RIGHTS

2.1                                                                
                                                                Work Product

 

 

 

 

 



--------------------------------------------------------------------------------

 

2.2                                                                
                                                                Vendor Tools

 

 

 

3.

CONFIDENTIALITY/PRIVACY

3.1    Non-Disclosure Agreement:    Each Party acknowledges that it may be
provided with information about the other party, and Vendor’s engagement by
Prudential may bring each party into close contact with confidential and
proprietary information of the other party, and with third parties with which or
whom the disclosing party conduct business. For purpose of this Section 3, the
party whose Confidential Information (as such term is defined in Section 3.2.)
is disclosed is referred to as the “Disclosing Party”, and the party who
receives Confidential Information is referred to as the “Receiving Party”. In
addition, for purposes of this Section 3, (i) Confidential Information of each
of the Prudential Organizations is referred to as “Prudential Confidential
Information, (ii) Confidential Information of the Vendor is referred to as
Vendor Confidential Information, and (iii) Prudential Confidential Information
and Vendor Confidential Information are collectively referred to as
“Confidential Information,” (it being understood that references in this
Agreement to “Confidential Information” refer to Prudential Confidential
Information when Vendor is the Receiving Party, and to Vendor Confidential
Information when Prudential is the Receiving Party). In recognition of the first
sentence of this Section 3.1, each party covenants and agrees that, as the
Receiving Party:

3.1.1    it will keep and maintain all Confidential Information in strict
confidence, using such degree of care as is appropriate to avoid unauthorized
use or disclosure;



--------------------------------------------------------------------------------

3.1.2                                                                
                                                                it will not,
directly or indirectly, disclose any Confidential Information to anyone other
than the Disclosing Party, except with the prior written consent of the
Disclosing Party, or as otherwise permitted herein;

3.1.3                                                                
                                                                it will not make
use of any Confidential Information for its own purposes or the benefit of
anyone or any other entity other than the Disclosing Party;

3.1.4                                                                
                                                                in the case of
Vendor (i) on termination of discussions with Prudential, or, (ii) if Vendor is
engaged to perform Services for Prudential or any Prudential Organization, upon
completion of the engagement, or (iii) at any time Prudential or such Prudential
Organization may so request, Vendor will deliver promptly to Prudential or such
Prudential Organization, or, at the option of Prudential or such Prudential
Organization, will destroy, all memoranda, notes, records, reports, media and
other documents and materials (and all copies thereof) regarding or including
any Prudential Confidential Information which Vendor may then possess or have
under its control; and

3.1.5                                                                
                                                                that it will
take no action with respect to the Confidential Information that is inconsistent
with its confidential and proprietary nature.

Vendor shall be permitted to disclose Prudential Confidential Information only
as follows: (a) to its employees and permitted subcontractors (individually an
“Employee” and collectively, “Employees”) having a need to know such information
in connection with the performance of the Services, provided that any
subcontracting and disclosure of Prudential Confidential Information to a
subcontractor shall be subject to Prudential’s prior written consent pursuant to
Section 8.1 hereof. Vendor shall instruct all of its respective Employees as to
their obligations under this Agreement, and shall obtain from each Employee his
or her written acknowledgment and agreement to be bound by the terms and
conditions of this Agreement prior to such Employee being given access to the
Prudential Confidential Information. Prudential may provide Vendor with a
confidentiality agreement to be executed by each Employee providing Services
hereunder or Vendor shall otherwise obtain Prudential’s written consent to
Vendor’s form. Vendor shall be responsible for its Employees’ compliance with
the terms of this Agreement. If disclosure is required by law, however, Vendor
shall notify Prudential in writing in advance of such disclosure, and provide
Prudential with copies of any related information so that Prudential may take
appropriate action to protect Prudential Confidential Information. The parties
acknowledge that the Vendor may, without the prior written consent of Prudential
disclose to the Indian governmental authorities the following: copies of
invoices from the Vendor to Prudential, payment terms, proof of tax payments or
credits relating to the business relationship and serial number information on
various software and equipment used during the term of this Agreement and
immediately notify Prudential of such disclosure.

3.2.  Definition of Confidential Information:   For purposes of this Agreement,

3.1.2    Prudential Confidential Information shall include all information of
any of the Prudential Organizations, written or oral, including but not limited
to the following:

 

  (a)

information relating to planned or existing businesses or business initiatives;
organizational restructuring plans; and actual and projected sales, profits and
other financial information;



--------------------------------------------------------------------------------

  (b)

information relating to technology, such as computer systems and systems
architecture, including, but not limited to, computer hardware, computer
software, source code, object code, documentation, methods of processing and
operational methods;

 

  (c)

information that describes insurance and financial services products and
strategies, including, but not limited to, actuarial calculations, product
designs, product administration and management; tax interpretations, tax
positions and treatment of any item for tax purposes;

 

  (d)

                                                       employee data and
information;

 

  (e)

confidential information, software and material of Prudential and of third
parties with which or whom the Prudential Organizations conduct business; and

 

  (f)

“Customer Information,” which is defined as all information provided by or at
the direction of Prudential or any Prudential Organization about customers of
Prudential or any Prudential Organization including, but not limited to, name,
address, telephone number, email address, account or policy information, and any
list or grouping of customers.

3.2.2.                                                                
                                                               Vendor
Confidential Information shall mean any information identified by Vendor in
writing as Confidential Information at the time of disclosure and if orally
disclosed, that which has been identified as such at the time of such oral
disclosure and followed by a detailed written notice to Prudential of such
status (and post marked within                       of such oral disclosure).
Notwithstanding the foregoing, or anything contrary in the Agreement, Prudential
shall have the right to provide copies of this Agreement or portions thereof,
including without limitation, the pricing terms herein, and to disclose such
materials: (1) to Prudential’s consultants who are under a duty of
confidentiality to Prudential; (2) to third parties who are under a duty of
confidentiality to Prudential in connection with potential loans and other
financing arrangements or any joint ventures, mergers, acquisitions,
divestitures or other change of control activities by Prudential, its affiliates
or subsidiaries; and (3) to Prudential’s strategic advisors, investors and
potential investors.

Notwithstanding the foregoing, Confidential Information shall not include
information that (i) is or becomes generally known to the public not as a result
of a disclosure by the Receiving Party, its Employees or subcontractors, (ii) is
rightfully in the possession of the Receiving Party prior to disclosure by the
Disclosing Party, or (iii) is received by the Receiving Party in good faith and
without restriction from a third party not under a confidentiality obligation to
the Disclosing Party and having the right to make such disclosure. The foregoing
exceptions do not apply to the disclosure of Prudential Customer Information,
which may not be disclosed without the prior written consent of Prudential or
the applicable Prudential Organization. Each party



--------------------------------------------------------------------------------

acknowledges that the disclosure of Confidential Information of the Disclosing
Party may cause irreparable injury to the Disclosing Party and damages, which
may be difficult to ascertain. Therefore, the Disclosing Party shall, upon a
disclosure or threatened disclosure of any Confidential Information, be entitled
to injunctive relief, including, but not limited to, a preliminary injunction
and an order of seizure and impoundment under Section 503 of the Copyright Act
upon an ex parte application by the Disclosing Party to protect and recover the
Confidential Information, and neither party shall not object to the entry of an
injunction or other equitable relief against it as the Receiving Party on the
basis of an adequate remedy at law, lack of irreparable harm or any other
reason. Without limitation of the foregoing, each party shall advise the other
immediately in the event that it learns or has reason to believe that any person
or entity that has had access to Confidential Information has violated or
intends to violate the terms of this Agreement. This provision shall not in any
way limit such other remedies as may be available to the Disclosing Party at law
or in equity.

3.3                                                                
                                                                Privacy and Data
Security Requirements:

 

 

 

3.4                                                                
                                                                Data

3.4.1                                                             
                                                       Definition of Prudential
Data. “Prudential Data” means all data and information, (i) accessed by Vendor
or submitted to Vendor by or on behalf of Prudential and its affiliates,
Prudential agents, or its and their customers or (ii) obtained, developed,
processed or produced by Vendor in connection with an Engagement Schedule to the
extent such data or information is based on, summarizes or includes data and
information of Prudential or its affiliates or Prudential agents submitted to or
obtained by Vendor under an Engagement Schedule.



--------------------------------------------------------------------------------

3.4.2                                                             
                                                       Ownership of Prudential
Data. All Prudential Data is, will be and will remain the property of Prudential
or its designees and will be deemed Confidential Information of such parties.
Prudential or such designees shall have all right, title and interest in and to,
including worldwide ownership of trade secret rights, copyrights, patents and
other proprietary rights in the Prudential Data and all copies thereof.

3.4.3                                                             
                                                       Correction of Errors. At
Vendor’s expense, Vendor will promptly notify Prudential and correct any errors
or inaccuracies in the Prudential Data and the reports delivered to Prudential
under an applicable Engagement Schedule, to the extent caused by Vendor or in
non-compliance with specified procedures. At the request of Prudential, Vendor
will promptly correct any other errors or inaccuracies in the Prudential Data or
such reports in accordance with applicable Prudential policies and procedures.

3.4.4                                                             
                                                       Return of Data. Upon
request by Prudential at any time during the term of an Engagement Schedule or
Termination Assistance Period (as defined below), and upon expiration or
termination of this Agreement or an applicable Engagement Schedule, Vendor will
(a) promptly return to Prudential, in the format and on the media requested by
Prudential, all or any part of the Prudential Data then-existing in tangible
form, and (b) promptly eradicate or destroy all or any part of the Prudential
Data in Vendor’s possession, in each case to the extent so requested by
Prudential. Any archival tapes containing the Prudential Data, including but not
limited to call center recordings, if applicable, will be owned exclusively by
Prudential and must be returned to Prudential upon request by Prudential in a
then current industry standard medium.

4.                                                                
                                                                  ACCEPTANCE OF
WORK PRODUCT DELIVERABLES

4.1                                                                
                                                               Acceptance by
Prudential: All Services and Prudential Work Product shall at all times be
subject to Prudential’s reasonable satisfaction and approval and be performed in
accordance with the service level requirements, if applicable, as specified in
the applicable Engagement Schedules. Prudential shall not be required to pay for
any Services or Prudential Work Product reasonably deemed unacceptable by
Prudential using good faith; in such event, Prudential shall provide a written
notice of non-acceptance detailing the reasons for rejection and the amounts
withheld.

5.                                                                
                                                                  FEES AND
PAYMENT

5.1                                                                
                                                               Fees: Fees for
the Services and the payment schedule will be as set forth in the applicable
Engagement Schedule.

 

 



--------------------------------------------------------------------------------

 

5.2

Invoices

5.2.1                                                             
                                                   Vendor shall invoice
Prudential for all fees due hereunder by submitting each invoice to the address
indicated in the applicable Engagement Schedule. Vendor’s rates on each invoice
must reflect the rates set forth in the applicable Engagement Schedule. Invoices
shall be presented for payment no later than              days after the
Services have been performed or the permitted expense incurred.

Except as expressly set forth in this Agreement, there shall be no charge or
fees payable by Prudential with respect to Vendor’s performance of its
obligations pursuant to this Agreement.

                                                                 
                                                                     5.2.2

                                                                 
                                                                     All
payments shall be in U.S. Dollars.

5.2.3    By the                                  calendar day of each month,
Vendor shall provide a written estimate of the fees that will be billed for such
month.

5.2.4                                                             
                                                    Vendor shall submit detailed
statements on a monthly basis to Prudential electronically and by paper copy, by
the              calendar day after the end of the billing period. Such
statements shall reflect the following information with respect to Vendor’s
Services during the immediately preceding month:

5.2.4.1                                                             
                                           Vendor’s dates and hours of Service
provided, with details by function, Customer Service Professional (“CSP”) within
a function, and billable rate. All billable hours must be split by productive
and non-productive time and supporting documentation must be provided. Overtime
or any modification to the productive and non-productive rates must be clearly
defined.;

5.2.4.2                                                             
                                         A detailed list of all deliverables
accomplished by Vendor that are not directly related to CSP production. Each
deliverable should be itemized with corresponding billable hours and rate
information. In no case should deliverables outside of the production expenses
outlined in Section 5.2.4.1 be billed unless prior written approval is provided
by Prudential with respect to the scope of the deliverable, the hourly rate and
the maximum number of hours required to meet such deliverable.



--------------------------------------------------------------------------------

5.2.5    If Prudential disputes all or any portion of an invoice for charges,
then Prudential shall pay the undisputed portion of the invoice by the due date
and shall provide Vendor with notice of the disputed charges. Such notice shall
be provided to Vendor as soon as possible but in no event later than the due
date of the invoice. Such notice shall include information regarding the
specific amount disputed and shall provide an explanation of the basis for the
dispute. The parties shall then attempt to resolve the disputed portion of such
invoice as soon as possible in accordance with the dispute resolution procedures
in Section 13.18 herein. Upon resolution of the disputed portion, Vendor shall
provide Prudential with a revised invoice reflecting the revised charges and
Prudential shall pay Vendor the resolved amount within
                             days of its receipt of the new invoice.

5.2.6 Billable hours verifications will be in accordance with the procedures and
requirements provided in the applicable Engagement Schedules.

 

  5.3

Taxes

 

6.                                                                
                                                                  WARRANTIES;
COVENANTS

6.1                                          
                                         
                                            Vendor Warranty Vendor warrants
that:

6.1.1                                                                
                                                             The Services are
correct, complete and accurate and shall be performed in a professional and
workmanlike manner and in accordance with industry standards and the
specifications, requirements and descriptions of such Services as set forth in
the applicable Engagement Schedule.



--------------------------------------------------------------------------------

6.1.2                                                                
                                                            All Work Product
shall conform to the specifications or descriptions thereof in the Engagement
Schedule.

6.1.3                                                             
                                                     All Work Product and Vendor
Tools (i) shall be original to Vendor (or its subcontractors, as the case may
be); (ii) shall be in all respects copyrightable; (iii) will not violate any
patent, copyright, trade secret or other property right of any other party;
(iv) shall have been written and developed by Vendor or any of its
subcontractors without referring to or copying lines of code, or the structure,
sequence or organization of any software owned by another person or entity or in
which another person or entity has a valid and existing copyright.

6.1.4                                                             
                                                     Vendor is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware; and its authorized subcontractor, identified in Exhibit XIII,
a corporation duly incorporated, validly existing and in good standing under the
laws of India.

6.1.5                                                             
                                                    Vendor has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and under the Engagement Schedules. This Agreement and all
Engagement Schedules constitute legal, valid and binding obligations of Vendor,
enforceable against Vendor in accordance with their respective terms.

 

6.2                                                                
                                                              Vendor Covenants:

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

6.3

Prudential Warranty Prudential Warrants that:

6.3.1.                                                             
                                                       Prudential is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of New Jersey.

6.3.2                                                             
                                                       Prudential has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and under the Engagement Schedules. This
Agreement and all Engagement Schedules constitute legal, valid and binding
obligations of Prudential, enforceable against Prudential in accordance with
their respective terms.

6.3.3                                                             
                                                       Prudential is duly
licensed, authorized or qualified to do business and is in good standing in
every jurisdiction in which a license, authorization or qualification is
required for the ownership or leasing of



--------------------------------------------------------------------------------

its assets or the transaction of business of the character transacted by it,
except where the failure to be so licensed, authorized or qualified would not
have a material adverse effect on Prudential’s ability to fulfill its
obligations under this Agreement or any Engagement Schedule.

6.3.4                                                             
                                                       The execution, delivery
and performance of this Agreement and any Engagement Schedule hereunder has been
duly authorized by Prudential.

 

6.4

Prudential Covenants Prudential covenants that:

6.4.1 Prudential shall comply with all applicable U.S. laws and to identify to
the Vendor from time to time any U.S. compliance issues as it applies to the
Services being provided by the Vendor.

7.                                                                
                                                                  INDEMNITIES;
DISCLAIMER OF WARRANTY; LIMITATION ON LIABILITY

7.1  Indemnities                                                          
                                         
                                                                

 

7.2    Vendor Indemnity                                       
                                         
                                                                

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

7.3      Prudential Indemnity                                          
                                         
                                            

 

 



--------------------------------------------------------------------------------

7.4                                                                
                                         
                     DISCLAIMER                      OF WARRANTIES, APPLICATIONS
EXCEPT FOR WARRANTIES EXPRESSLY MADE IN THIS AGREEMENT, ALL APPLICATIONS
PROVIDED TO VENDOR BY PRUDENTIAL, IF APPLICABLE, SHALL BE PROVIDED “AS IS”
WITHOUT ANY WARRANTY WHATSOEVER AND EXPRESSLY DISCLAIMS ALL WARRANTIES OR
CONDITIONS OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

7.5                                                                
                                         
                     DISCLAIMER                                  OF WARRANTIES,
GENERALLY EXCEPT FOR WARRANTIES EXPRESSLY MADE IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY EXPRESS OR IMPLIED WARRANTIES AND EACH PARTY SPECIFICALLY DISCLAIMS
ANY WARRANTY OF MERCHANTABILITY OR FITNESS OF PRODUCTS OR SERVICES FOR A
PARTICULAR PURPOSE.

 

7.6

LIMITATION ON LIABILITY

 

7.7 THE LIMITATIONS ON LIABILITY AND REMEDIES CONTAINED IN SECTIONS 7.6.1, 7.6.2
AND 7.6.3 ABOVE SHALL NOT APPLY TO:

7.7.1                                                             
                                         
                                           

 

 



--------------------------------------------------------------------------------

8.                                                                
                                         
                        OTHER        RIGHTS         AND OBLIGATIONS

8.1                                                                
                                         
                     Independent            Contractor Vendor is acting in
performance of this Agreement as an independent contractor. Nothing in this
Agreement or in any Engagement Schedule will be deemed to create the
relationship of partnership or joint venture between the parties, it being
understood that neither the method of computing compensation nor any other
provision contained in this Agreement or an Engagement Schedule will be deemed
to create any relationship between the parties other than that of independent
parties contracting for services. Vendor’s employees are not employees of, or
agents of Prudential, and are not entitled to any of Prudential’s employee
benefits. Prudential shall not be responsible for payment of workers’
compensation, disability benefits or unemployment insurance, nor shall
Prudential be responsible for withholding or paying employment related taxes for
Vendor or its employees. Neither party has, nor will it hold itself out as
having, the authority to enter into any contract or create any obligation or
liability for or on behalf of, or otherwise binding upon, the other party. To
that end, Vendor may not subcontract the Services, or any part thereof, without
the prior written consent of Prudential. With respect to any Services which are
subcontracted or provided by any third party: (i) Vendor hereby assumes all
liability and responsibility for such subcontractors’ and third parties’
compliance with and breach of the terms of this Agreement and Engagement
Schedules, and for all acts and omissions of such subcontractors; and
(ii) Vendor shall include a provision in all of its agreements with
subcontractors stating that such subcontractors shall look to Vendor for payment
and shall under no circumstances look to any other party, including Prudential,
for payment. In furnishing the Services, Vendor will furnish, maintain and
replace all assets and resources required to provide the Services, at Vendor’s
expense.

8.2                                                                
                                         
                     Vendor    Resources        Upon Prudential’s request,
Vendor will provide Prudential with resumes of all staff to be assigned to
perform the Services.                            

 

 

8.3                                                                
                                         
                                       System Security:

 

 



--------------------------------------------------------------------------------

8.3.1                                                                
                                                               If Vendor will be
given access to Prudential’s computer system(s) or software (“Systems”) in
connection with performance of the Services, Vendor shall comply with
Prudential’s Systems security policies, procedures and requirements (“Security
Regulations”), which are attached hereto as Exhibit III, as may be revised by
Prudential from time to time, and will not tamper with, compromise or circumvent
any security or audit measures employed by Prudential. Each Employee to be given
access to Prudential’s Systems will be required to execute a separate system
access agreement attached hereto as Exhibit IV. Vendor shall ensure that only
those users who are specifically authorized to gain access to Prudential’s
Systems gain such access. Vendor shall prevent unauthorized destruction,
alteration or loss of information contained in Prudential’s Systems. If at any
time Vendor determines that any Employee has attempted to circumvent or has
circumvented Prudential’s Security Regulations or that an unauthorized person
has accessed or may access Prudential’s Systems or a person has engaged in
activities that may lead to the unauthorized access, destruction or alteration
or loss of data, information or software (any of the foregoing, an “Employee
Security Breach”), Vendor shall immediately terminate any such person’s access
and immediately notify Prudential. If Prudential reasonably determines that
there has been an Employee Security Breach, Prudential may immediately terminate
such person’s access to the Systems and shall immediately advise Vendor. In
addition, failure to comply with the Security Regulations shall be a breach of
this Agreement entitling Prudential to terminate this Agreement immediately and
to seek whatever remedies it may be entitled to hereunder. Prudential may audit
Vendor’s use of the Systems. Vendor agrees that Prudential may review any
information, electronic mail communications, or other data stored on or
contained in any computer hard drive, disk, or any other storage medium located
on the premises of Prudential to determine whether there has been any breach of
security or violation of this Agreement, regardless of whether such computer
hard drives, disks, storage media or electronic mail communications are on
equipment owned or leased by Prudential or are brought or sent onto Prudential’s
premises by Vendor or its Employees. In the event that Prudential concludes that
there has been any breach of security or violation of this Agreement by Vendor
or its Employees, Prudential reserves the right to disclose any computer files
or electronic mail message to third parties, including (but not limited to) law
enforcement officials, as Prudential deems appropriate without any prior notice
to any individuals who may have written, sent or received such files or message.

8.3.2                                                                
                                                               If (a) Vendor
provides the Services from a Service Location (as defined in an applicable
Engagement Schedule) that is shared with a third party or third parties, and
(b) any part of the business of Vendor or any such third party is now or in the
future competitive with the business of Prudential or its affiliates, then
Vendor will develop a process, subject to Prudential’s prior written approval,
to restrict access in any such shared environment to the Prudential Confidential
Information so that Vendor’s employees providing services to such competitive
business do not have access to Prudential Confidential Information.

8.3.3                                                                
                                                                Scheduled
Security Audits.

 

 

 



--------------------------------------------------------------------------------

8.4                                                                
                                                               Consultant
Screening    Prior to placing any Employee with Prudential, Vendor is required
to:

 

 

8.5                                                                
                                         
                     Prudential                             Policies: Vendor
agrees to comply with Prudential’s information systems related policies and
standards (which include technology, product, and process standards) when
delivering Services and Work Products to Prudential.

8.6                                                                
                                         
                     Governmental                     Approvals: Vendor will
obtain and maintain all Governmental Approvals (as defined below) necessary to
perform its obligations under this Agreement and any applicable Engagement
Schedule.



--------------------------------------------------------------------------------

Prudential will cooperate with and assist Vendor in obtaining and maintaining
any such Governmental Approvals, to the extent reasonably practicable.
“Governmental Approval” means any license, consent, permit, approval or
authorization of any person or entity, or any notice to any person or entity,
the granting of which is required by applicable law, rule or regulation, for the
consummation of the transactions contemplated by this Agreement and the
applicable Engagement Schedule.

8.7                                                               
                                                                Health, Safety
and Security. The parties acknowledge and agree to the Health, Safety and
Security obligations as specified in Exhibit XIV hereto.

8.8                                                                
                                                               Additional
Covenants of Vendor: Vendor covenants and agrees with Prudential that during the
term of any Engagement Schedule hereunder and the Termination Assistance Period
(as defined in Section 12 below):

8.8.1                                                             
                                                                  

 

 

 

 

 



--------------------------------------------------------------------------------

8.9                                                               
                                                                Provision of
Technology; Value Improvement: In connection with providing Services, Vendor
will (i) continuously identify, evaluate and implement cost reduction, business
process improvement and other methodologies (including Vendor’s “best practice”
and other proprietary methodologies and tools) and initiatives in order for
Prudential to improve customer satisfaction, achieve operational excellence,
become more competitive in the markets which Prudential serves and increase the
value of the businesses of Prudential and its affiliates, and (ii) utilize
Vendor’s existing third party relationships, including third party software and
hardware supplier and service provider relationships, to assist Prudential in
reducing its overall costs in obtaining information technology products and
services.

 

 

8.10                                                                
                                                               Knowledge
Sharing: Except as provided otherwise in an Engagement Schedule, with respect to
all Services provided under Engagement Schedules hereunder, Vendor will, upon
request of Prudential, meet with representatives of Prudential (as designated by
the Prudential Authorized Representative) in order to (a) if applicable, explain
how the Systems (as defined in an Engagement Schedule) work and should be
operated, (b) explain how the Services are provided, (c) explain any changes in
the Systems or the Services or the provision of the Services since the last
meeting pursuant to this Section, (d) answer Prudential’s questions regarding
the Systems and the Services, (e) provide such training and documentation as
Prudential may require for Prudential to understand and operate the Systems and
understand and provide the Services after the expiration or termination of this
Engagement Schedule, and (f) notify Prudential of any anticipated problems with
respect to the Systems or Services of which Vendor is aware, together with a
proposed plan to avoid or resolve such problems.

9.                                                                
                                                                  TERMINATION

9.1                                                                
                                                               Term: This
Agreement shall be effective as of the Effective Date and shall continue until
terminated in accordance with the terms



--------------------------------------------------------------------------------

of this Agreement or any applicable Engagement Schedule. Prudential, however,
may terminate the Services to be provided pursuant to any Engagement Schedule
for reasons set forth in this Section without terminating this Agreement.

9.2                                                                
                                                               Termination:
Unless set forth otherwise in an applicable Engagement Schedule, Prudential may
terminate this Agreement or the Services to be provided under any Engagement
Schedule, as follows:

9.2.1      Termination for Cause:

 

9.2.2.                                                                
                                                               Termination
without Cause:

 

 

 

 



--------------------------------------------------------------------------------

9.3                                                                
                                                               Obligations Upon
Termination:

 

9.4                                                                
                                                               Termination By
Vendor:

 

 

10.                                                                   
                                                            INSURANCE



 

 



--------------------------------------------------------------------------------

 

 

 

11.                                                                
                                                               FORCE MAJEURE

11.1                                                             
                                                       Force Majeure Event If
and to the extent that a party’s performance of any of its obligations pursuant
to an Engagement Schedule is prevented, hindered or delayed directly or
indirectly by fire, flood, earthquake, elements of nature or acts of God, acts
of war, terrorism, riots, civil disorders, rebellions, revolutions, strikes or
any other causes of a similar nature beyond the reasonable control of such party
(each, a “Force Majeure Event”), and such non-performance, hindrance or delay
could not have been foreseen or prevented by the taking of all reasonable
precautions by the non-performing, hindered or delayed party, then the



--------------------------------------------------------------------------------

non-performing, hindered or delayed party will be excused for such
nonperformance, hindrance or delay, as applicable, of those obligations affected
by the Force Majeure Event for as long as such Force Majeure Event continues and
such party continues to use efforts consistent with industry standards and
practices to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means. The party whose performance is prevented, hindered or delayed by
a Force Majeure Event will immediately notify the other party of the occurrence
of the Force Majeure Event, describing in reasonable detail the nature of the
Force Majeure Event. The occurrence of a Force Majeure Event shall not excuse,
limit or otherwise affect Vendor’s obligation to provide normal recovery
procedures or any other disaster recovery services described in an applicable
Engagement Schedule.

                               Vendor shall continue to perform its Termination
Assistance obligations with respect to such terminated Services until such
obligations are fulfilled. The parties agree that Prudential shall continue to
pay for any Services being performed and the Vendor shall pay for training and
ramp-up costs incurred by Prudential, either directly or through a third party,
up to but not exceeding such costs incurred during the training and ramp-up
costs with the Vendor. Ramp-up costs shall mean hiring and training costs and
any applicable travel expenses. Vendor shall be responsible for such ramp-up
costs when termination is due to Vendor’s Force Majeure Event.

11.2                                                             
                                                       No Payment for
Unperformed Services:    If Vendor fails to provide any Services in accordance
with an applicable Engagement Schedule, whether due to the occurrence of a Force
Majeure Event or otherwise, Prudential will not be responsible for the payment
of any fees relating to any Services that Vendor fails to provide.

11.3                                                             
                                                       Allocation of
Resources:     Whenever a Force Majeure Event causes Vendor to allocate limited
resources between or among Vendor’s customers, Vendor will not provide priority
over Prudential to any other customers of Vendor. In addition, in no event will
Vendor re-deploy or reassign any Vendor Key Employee (as identified and defined
in an applicable Engagement Schedule or herein) to any other Vendor account in
the event of a disaster.

12.                                                                
                                                               TERMINATION
ASSISTANCE

12.1                                                                
                                                             Termination
Assistance Services:     The following applies with respect to Services under
each Engagement Schedule, unless set forth otherwise in the Engagement Schedule:

12.1.1                                                             
                                                    Definitions:

12.1.1.1    “End Date” means the later of (i) the expiration or termination of
the applicable Engagement Schedule and (ii) the last day of the Termination
Assistance Period (as defined below).



--------------------------------------------------------------------------------

12.1.1.2    “Termination Assistance Period” means a period of time designated by
Prudential, commencing on the date the applicable Engagement Schedule expires or
is terminated and continuing for up to                                after the
expiration or termination of the applicable Engagement Schedule, during which
Vendor will provide the Termination Assistance Services in accordance with this
Section 12.

12.1.1.3    “Termination Assistance Services” means

 

12.1.2

                                                              
                             Unless otherwise agreed by the parties in writing,
Vendor should not change employees assigned to Prudential during the Termination
Assistance Period, and the quality and level of performance during the
Termination Assistance Period will not change in any material respect. As of the
date of notice to Vendor that there will be an expiration or termination of the
applicable Engagement Schedule, upon the request of Prudential, Vendor will
provide Prudential with reasonable access to members of the project staff who
are Vendor Employees and information related to such project staff who are
Vendor Employees as Prudential may reasonably request so that, subject to
Section 13.10, Prudential or its designee may extend offers of employment to
such members, and Vendor shall

After the End Date, Vendor will promptly (a) answer questions from Prudential or
Prudential’s agents regarding the Services, and (b) deliver to Prudential any
remaining Work Product still in Vendor’s possession.

                                     Vendor shall provide Prudential with a list
of all of Vendor’s Third Party Software and Vendor proprietary software being
used to provide the Services and updated from time to time as of the date of
such request.

12.2                                                                
                                                             Exit Rights: Upon
the End Date, with respect to any terminated or expired Engagement Schedule:

12.2.1

 

 



--------------------------------------------------------------------------------

12.3                                                                
                                                             Continued Service
Obligation: The provisions of this Section will apply regardless of the reason
for expiration or termination of the applicable Engagement Schedule.

13.                                                                
                                                               GENERAL

13.1                                                             
                                                       No Publicity:    Vendor
may not use the name, trademark, service mark, trade name, logo or other
commercial or product designations of Prudential or any Prudential Organization
without the prior written consent of Prudential in each instance.

13.2                                                             
                                                       Waiver:    The waiver or
failure of Prudential to exercise any right provided for herein shall not be
deemed a waiver of any further right hereunder. The rights and remedies of
Prudential set forth in this Agreement are in addition to any rights or remedies
Prudential may otherwise have at law or in equity.

13.3                                                             
                                                       Severability:    If any
provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby. If a provision is
struck in accordance with the foregoing sentence, the parties agree to negotiate
in good faith to enter into a legally binding revised provision covering the
subject matter contained in the stricken provision.

13.4                                                             
                                                       Assignment:    Subject to
the provisions of Sections 1.5 and 1.6 hereof, neither party may assign or
delegate its rights, duties or obligations under this Agreement without the
prior written consent of the other party (whether directly or indirectly, by
merger, by operation of law, or otherwise) which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, Prudential may assign this
Agreement to any Prudential Organization, or pursuant to merger, consolidation,
demutualization, and change of control or corporate reorganization upon notice
to Vendor; provided Prudential shall remain obligated to perform all obligations
of the Divested Entity under this Agreement unless Vendor has consented to the
assignment or transfer and agreed to release Prudential from its obligations
hereunder in writing. Vendor agrees not to unreasonably withhold its consent.

 

  13.5

Governing Law and Jurisdiction:

 

  13.5.1

This Agreement and performance hereunder shall be governed by the laws of the
State of New Jersey without regard to conflicts of laws.

 

  13.5.2

Vendor and Prudential hereby agree on behalf of themselves and any person
claiming by or through them that the sole jurisdiction and venue for any
litigation arising from or relating to this Agreement shall be an appropriate
federal or state court located in Newark, New Jersey. Notwithstanding the
foregoing, Vendor agrees that Prudential may seek injunctive relief in other
jurisdictions (including India) where Services are performed.



--------------------------------------------------------------------------------

13.6                                                             
                                                       Waiver of Trial by Jury
EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

13.7                                                             
                                                       Notices:    Any notice
provided pursuant to this Agreement shall be in writing and shall be deemed
given (i) if by hand delivery, upon receipt thereof; (ii) if mailed, five
(5) days after deposit in the U.S. mails, postage prepaid, certified mail return
receipt requested, or (iii) if sent via overnight courier upon receipt. All
notices to the Vendor shall be addressed to the parties at the respective
addresses indicated herein. All notices to Prudential shall be addressed
pursuant to the notice provision contained in the Engagement Schedule, if any,
to the attention of the parties’ Authorized Representatives. In addition, the
following individual shall also receive a copy of any and all notices sent under
this Agreement and Engagement Schedules issued hereunder:

                                                                  Either party
may change its address by giving written notice to the other party in accordance
with the terms of this paragraph.

13.8                                                             
                                                       Survival:    All
provisions hereof shall survive and continue to apply during the Termination
Assistance Period and all provisions relating to proprietary rights,
confidentiality and non-disclosure, indemnification and limitation of liability
shall survive the completion of the Services or any earlier termination of this
Agreement.

13.9                                                             
                                                       EEO Requirements:    The
following clauses shall apply if required by applicable law with respect to the
performance of this Agreement and if this Agreement is not otherwise exempt
under federal law or applicable regulations:

13.9.1                                                             
                                           Vendor represents that it is an equal
opportunity employer, as described in Section 202 of Executive Order 11246,
dated September 24, 1976, as amended, and as such agrees to comply with the
provisions of said Executive Order and its implementing regulations during the
performance of this Agreement; and

13.9.2                                                             
                                           Vendor agrees to comply with the
affirmative action requirements of Part 60-741.4 Title 41, Code of Federal
Regulations, with respect to individuals with disabilities during the
performance of this Agreement; and

13.9.3                                                             
                                           Vendor agrees to comply with the
affirmative action requirements of Part 60-250.4 Title 41, Code of Federal
Regulations, with respect to Disabled Veterans and Veterans of the Vietnam Era
during the performance of this Agreement; and

13.9.4                                                             
                                           Vendor agrees to comply with the
provisions of Executive Order 11625 and its implementing regulations with
respect to the utilization of minority business enterprises during the
performance of this Agreement.



--------------------------------------------------------------------------------

13.10                                                             
                                                      Right to Hire:

 

13.11                                                             
                                                      Records; Audit:

 

 

 

 

 

 



--------------------------------------------------------------------------------

13.12                                                             
                                                      Quality Assurance; Audits

 

 

 

 



--------------------------------------------------------------------------------

 

13.13                                                             
                                                      Attorneys’ Fees:
Notwithstanding any limitation herein, in any litigation between the parties
hereto arising out of or with respect to this Agreement, the prevailing party
shall be entitled to recover reasonable attorneys’ fees (including, but not
limited to, allocated costs of in-house staff counsel) and court costs.

13.14                                                             
                                                      Further Assurances: Vendor
shall, from time to time, execute and deliver such additional instruments,
documents, conveyances or assurances and take such other actions as shall be
necessary, or otherwise reasonably be requested by Prudential, to confirm and
assure the rights and obligations provided for in this Agreement and render
effective the consummation of the transactions contemplated hereby and thereby,
or otherwise carry out the intent and purposes of this Agreement.

                                                              
                                                              13.15

                                                              
                                                              Intentionally
omitted

13.16                                                             
                                                      Assistance of Counsel: The
parties acknowledge that each has entered into this Agreement of its own accord
and without coercion or pressure of any kind; that each has sought and obtained
independent advice from counsel of whom it approves; or that each has had an
opportunity to consult with counsel and to the extent that it has not, it is
solely of its own independent choice.



--------------------------------------------------------------------------------

13.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

13.19 Prohibition of Conflict of Interest: During the term of any applicable
Engagement Schedule, Prudential will not limit the Vendor’s ability to pursue
any outside engagements in their normal course of business with any entity
provided that it does not impact or harm the performance metrics, technological,
telecommunications or human resources (such as transferring or otherwise moving
agents or other resources out of Prudential engagements) without Prudential’s
express prior written consent.                                          
                                         
                                                                                



--------------------------------------------------------------------------------

13.20 Entire Agreement This Agreement constitutes the complete and exclusive
statement of the terms and conditions between the parties, which supersedes and
merges all prior proposals, understandings and all other agreements, oral and
written, between the parties relating to the subject matter of this Agreement.
This Agreement may not be modified or altered except by written instrument duly
executed by both parties. In the event of a conflict between the terms of this
Agreement and those appearing in any Engagement Schedules, the terms and
conditions of the applicable Engagement Schedule shall prevail with respect to
that Engagement Schedule.

13.21 Public Statements: The terms of this Agreement shall be kept confidential
by the parties and neither party shall make public statements about such terms,
except such disclosures as may be required by securities commission or stock
exchange requirements or other applicable laws, rules and regulations, or
subject to Section 3, such disclosures as may be required to comply with legal
process. The foregoing notwithstanding, either party may make internal
disclosures of non-confidential information to its directors, officers and
employees, including posting non-confidential information on its intranet site.

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT I

SAMPLE ENGAGEMENT SCHEDULE

Subject to the terms of the General Services Agreement dated             
200    , between The Prudential Insurance Company of America (“Prudential”) and
(“Vendor”), and the terms of this Engagement Schedule, Vendor agrees to perform
the following Services for and on behalf of Prudential:

 

Prudential Authorized Representative:

  

 

  

Vendor Authorized Representative:

  

 

  

Define:

  

Ÿ

  

Scope of work (including

standards, requirements and description of specific services)

     

Ÿ

  

Delivery terms

  

Ÿ

Ÿ

  

Acceptance Criteria

Acceptance test/correction periods

  

Ÿ

  

Payment terms

  

-

  

Hourly rate

  

-

  

Daily rate (what constitutes

“workday”)

     

-

  

Fixed price

  

-

  

Other

  

Ÿ

  

Replacement period for employee

 



--------------------------------------------------------------------------------

  

Ÿ

  

Termination notice period

  

Ÿ

  

Default/cure periods/ Service

Level Agreement

  

Ÿ    Disaster Recovery Plan

  

Ÿ

  

Employee training

Ÿ

  

Systems equipment and software

licensing

  

Ÿ

  

Customer complaint handling

procedure

  

Ÿ

  

Vendor Tools and other Vendor

Software

  

Ÿ

  

Third party software to be used by

Vendor

  

Ÿ

  

Specific Vendor personnel (if any)

Ÿ

  

Prudential Dependencies

Ÿ

  

Key regulatory requirements

Ÿ

  

Performance reports required

—    Performance reports required

  

—    historical Prudential errors and omissions threshold

—    Liability for fraud

  

—    Communication Plan/Escalation Procedure

  

—    Gain Sharing ratio

  

—    Anticipated Monthly Amounts

  

Other terms and conditions

  

Address for Notice and Invoice:

  

Prudential:

     

Vendor:

IN WITNESS WHEREOF, the parties have executed this Engagement Schedule by their
duly authorized representatives.

Prudential

 

 

 

 



--------------------------------------------------------------------------------

 

(Vendor)

By:

             

By:

   

Print Name:

     

Print                                          Name:

     

Title:

           

Title:

–

 

Date:

       

__

 

Date:

     

–

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT II

VOLUME DISCOUNT

Intentionally omitted.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT III

SECURITY REGULATIONS

PRUDENTIAL INFORMATION SECURITY REQUIREMENTS

This document outlines the Prudential Information Security Requirements and
Prudential Customer Information requirements in effect for all Prudential
Systems for non-Prudential personnel being provided access to Prudential
Systems. These requirements are subject to change by Prudential from time to
time.

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

4. PASSWORDS/PINS and Access Tokens. Passwords and access tokens are critical to
the security of the System as they verify that anyone signing on has the
authority to do so.

       Passwords/PINs must be changed at least every           



--------------------------------------------------------------------------------

  •  

Passwords must contain at least one alphabetic and one numeric character.

 

 

 

 

  •  

Passwords/PINs must not be stored in hard copy.

 

  •  

Passwords/PINs must not be shared.

 

  •  

Confidentiality of passwords/PINs must be maintained. No operations or support
procedure will solicit or require a person to disclose his/her password/PIN to
another.

 

  •  

                                                                        
                                                                         

 

  •  

User must not know or attempt to know another User’s or a Prudential employee’s
password/PIN.

 

  •  

Tokens must be carried separately from the device used to access Prudential
information.

 

  •  

User must not obtain access to the System for use by any other User or
Prudential employee.

5. VIRUS PROTECTION. Anti-virus measures are essential to assure protection
against outside infection. All non-Prudential personnel must familiarize
themselves with Prudential anti-virus policies (stated below) and take, at a
minimum, the following steps to assure compliance.

 

  •  

All electronic files introduced into our distributed computing environment must
be scanned before being used. This includes program and executable files, data
files, e-mail, e-mail attachments, electronic documents, spreadsheets, etc.

 

  •  

An approved Prudential anti-virus product using continuous ‘on access’ scanning
must be deployed to minimize User intervention. Scheduled scanning of critical
files stored on Intel-based clients and servers must be performed on no less
than a weekly basis. Anti-virus protection must be kept current in order to
guard against new viruses.

 

 

 

 

 



--------------------------------------------------------------------------------

  •  

All virus incidents must be reported to the appropriate Prudential help desk.

 

  •  

Virus warnings must be channelled to the Enterprise Anti-virus Coordinator and
not distributed informally.

 

  •  

Virus protection must not be disabled.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

ALL PRUDENTIAL SYSTEMS

(SEE APPLICABLE ENGAGEMENT SCHEDULE)

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT IV

 

(Insert Date)

[Insert Address]

Attention:

Dear                                 :

You have been selected by EXLServices for an assignment to provide services for
The Prudential Insurance Company of America (“Prudential”). During this
assignment, you may have access to proprietary and confidential information of
Prudential, its subsidiaries and affiliates, customers and third parties with
which or whom Prudential does business (“Confidential Information”). This
Agreement sets forth your obligations with regard to that Confidential
Information. Your assignment with Prudential is contingent upon your execution
of this Agreement. You may not commence your assignment unless and until you
execute this Agreement.

The purpose of this Agreement is to ensure the protection and security of
Prudential’s Confidential Information and safeguard it, in all forms, from
unauthorized use, duplication, dissemination, modification, or destruction.

 

 

 

 



--------------------------------------------------------------------------------

 

 

6.                                                                         You
must also comply with proprietary agreements, e.g. software licensing and any
legal or regulatory requirements, both domestic and international pertaining to
the protection, use, duplication, sharing, or disclosure of Prudential
information.

7.                                                                         You
shall comply at all times with the policies and standards described above and
with the procedures that are attached hereto as Attachment A, which policies,
standards and procedures may be amended from time to time by Prudential, and you
will not seek to circumvent any of Prudential’s security procedures, standards
and policies. Your failure to comply with these policies, standards and
procedures shall constitute a breach of this Agreement and permit Prudential to
immediately terminate this Agreement and your access to Prudential systems and
Confidential Information. Prudential may audit your use of the Prudential
Property and systems.

8.                                                                
        Without prejudice to the rights and remedies otherwise available to
Prudential, at law or in equity, Prudential shall be entitled to seek equitable
relief by way of injunction if you breach or threaten to breach of any of the
provisions of this Agreement. You waive any requirement for the securing or
posting of any bond in connection with such remedy. In addition, you agree to
pay all of the costs, including attorneys’ fees that Prudential incurs as a
result of your breach or threatened breach of this Agreement.

9.                                                                         You
agree that you shall indemnify and hold harmless Prudential and its subsidiaries
and affiliates from any damages, loss, claim, costs (including counsel fees) or
liability arising out of the your breach of the terms of this Agreement and/or
use of the Confidential Information by yourself or the dissemination of the
Confidential Information in violation of this Agreement or applicable law,
whether such violation is intentional, unintentional, or negligent.

10.                                                                        This
Agreement shall be governed by the laws of the State of New Jersey.
Notwithstanding the foregoing, you agree that Prudential may seek immediate
injunctive or other equitable relief in India with any breach, threatened breach
or alleged breach of the obligations contained herein. This Agreement embodies
the entire agreement and understanding of the parties with regard to the subject
matter



--------------------------------------------------------------------------------

contained herein and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided herein. The terms of this
Agreement shall survive any termination or expiration of this Agreement and your
assignment with Prudential and continue in full force and effect. This Agreement
may be waived, amended or modified only by an instrument in writing signed by
both parties. This Agreement may be executed in counterparts, each of which
together shall constitute one and the same agreement.

If you agree with the terms and conditions of this Agreement, please sign and
return one copy.

I have read, I understand, and I agree to the terms of this Agreement.

 

 

   

DATE:

 

 

INSERT NAME OF INDIVIDUAL

     

 

     

SIGNATURE OF INDIVIDUAL

     

 

 

 

 

 



--------------------------------------------------------------------------------

ATTACHMENT A

PRUDENTIAL INFORMATION SECURITY REQUIREMENTS

 

 

 

 

 

 



--------------------------------------------------------------------------------

5.

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

ALL PRUDENTIAL SYSTEMS

(SEE APPLICABLE ENGAGEMENT SCHEDULES)                                      

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT V

 

 

 

CERTIFICATION OF CONSULTANT’S QUALIFICATIONS TO ENGAGE IN THE

BUSINESS OF INSURANCE PURSUANT TO THE VIOLENT CRIME CONTROL AND

LAW ENFORCEMENT ACT OF 1994

 

 

 

You are receiving this Certification because you have expressed interest in an
assignment with Prudential, which is subject to The Violent Crime Control and
Law Enforcement Act of 1994 (“Crime Bill”). The Crime Bill makes it a federal
crime for any person who has ever been convicted of a felony involving
dishonesty or breach of trust to participate in the business of insurance unless
the person has obtained express written authorization from the appropriate
Insurance Commissioner. The felonies that are covered by the Crime Bill include
but are not limited to: embezzlement, false statements or omissions, wrongful
taking of property, bribery, forgery, perjury, counterfeiting, extortion,
conspiracy and fraud (“covered felonies”).

In addition, the Crime Bill makes it unlawful for an insurer to knowingly employ
or continue to employ any person who has been convicted of a covered felony to
work in the insurance business. Accordingly, violations of the Crime Bill may
expose an insurer and its management to fines and criminal penalties.

The Crime Bill applies to everyone, including consultants, who provides services
to a company that participates in the business of insurance. Accordingly, you
may not be assigned to work at Prudential if you have ever been convicted of a
covered felony or if you are convicted of a covered felony during your
assignment. For this reason, you must immediately report any covered conviction
to the vendor through whom you are performing services at Prudential.

By signing this Certification directly below, you acknowledge that you have
received this Certification, you understand it, and you know that you must
comply with all of its provisions. You also certify that you have answered the
question below truthfully and that you understand that any false statement or
misrepresentation will result in the termination of your assignment at
Prudential.

Please answer the following question:

Have you ever been convicted of, or pled guilty or nolo contendere to a felony
involving dishonesty or breach of trust, including but not limited to
embezzlement, false statements or omissions, wrongful taking of property,
bribery, forgery, perjury, counterfeiting, extortion, conspiracy, and fraud?

 

  •  

No.

 

  •  

Yes. If you have answered yes, please list the date, location and type of felony
conviction involved and describe the circumstances underlying the felony
conviction.                                       
                                         
                                                                 

 

 



--------------------------------------------------------------------------------

Agreed to:

   

 

   

Name of Consultant

   

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT VI

AUTHORIZED REPRESENTATIVE

Prudential Authorized Representative(s):

 

 

Vendor Authorized Representative(s):

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT VII

PRUDENTIAL DIRECT COMPETITORS

[to be updated by Prudential from time to time]

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT VIII

VENDOR DIRECT COMPETITORS

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT IX

LIST OF VENDOR TOOLS

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT X

LIST OF VENDOR OWNED OR THIRD PARTY SOFTWARE

[Vendor to provide in the applicable Engagement Schedule, if any]

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT XI

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

7

 

Prudential:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT XII

Intentionally Omitted

]

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT XIII

APPROVED SUBCONTRACTOR AND SCOPE OF WORK

 

                                                                              
                                                                              
       

 

 

 

 

 



--------------------------------------------------------------------------------

   

 

           

 

           

 

           

 

           

 

  EXHIBIT XIV      

HEALTH, SAFETY AND SECURITY

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT XV

VENDOR KEY EMPLOYEES

[See applicable Engagement Schedule, if any]

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT XVI

 

 

 

 

 